ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_02_EN.txt.                      85 	




                                               SEPARATE OPINION
                                              OF JUDGE DONOGHUE



                        Compensation for “pure” environmental damage — Valuation of damage to
                     environmental goods and services — Unsupported award for the value of restoration
                     of the wetland.

                       1. I submit this separate opinion in order to set out the reasons for my
                     votes with respect to compensation for the impairment or loss of environ-
                     mental goods and services (Judgment, para. 157 (1) (a)) and restoration
                     costs (ibid., para. 157 (1) (b)).




                                 I. Compensation for the Impairment or Loss of
                                      Environmental Goods and Services

                       2. I agree with the Court that Costa Rica is entitled to compensation
                     for the impairment or loss of environmental goods and services, but I
                     consider that the sum awarded by the Court exceeds the valuation that is
                     supported by the evidence.
                       3. Reparation is intended to restore an applicant to the position in
                     which it would have been if the respondent had not engaged in the wrong-
                     ful conduct that caused damage to the applicant. The task before the
                     Court at the present stage of these proceedings is limited to determining
                     compensation for the material damage caused to Costa Rica by Nicara-
                     gua’s wrongful conduct (Certain Activities Carried Out by Nicaragua in
                     the Border Area (Costa Rica v. Nicaragua) and Construction of a Road in
                     Costa Rica along the San Juan River (Nicaragua v. Costa Rica), Judg-
                     ment, I.C.J. Reports 2015 (II), pp. 740‑741, paras. 229 (5) (a) and
                     229 (5) (b)). Damage to the environment can include not only damage to
                     physical goods, such as plants and minerals, but also to the “services”
                     that they provide to other natural resources (for example, habitat) and to
                     society. Reparation is due for such damage, if established, even though
                     the damaged goods and services were not being traded in a market or
                     otherwise placed in economic use. Costa Rica is therefore entitled to
                     seek compensation for “pure” environmental damage, which the Court
                     calls “damage caused to the environment, in and of itself” (Judgment,
                     para. 41).



                     74




6 CIJ1133.indb 264                                                                                       29/10/18 14:12

                     86 	             certain activities (sep. op. donoghue)

                                 A. The Evidence in Support of Costa Rica’s Claim
                        4. The environmental damage of which Costa Rica complains occurred
                     in its territory. There is no reason to depart from the general rule that the
                     party which alleges a fact in support of its claims bears the burden of
                     proving that fact (Pulp Mills on the River Uruguay (Argentina v. Uru-
                     guay), Judgment, I.C.J. Reports 2010 (I), p. 71, para. 162; Ahmadou
                     Sadio Diallo (Republic of Guinea v. Democratic Republic of the Congo),
                     Compensation, Judgment, I.C.J. Reports 2012 (I), p. 332, para. 15). Thus,
                     it falls to Costa Rica to establish to the satisfaction of the Court the
                     nature and extent of the injury that it asserts. This calls for evidence
                     regarding the physical changes in Costa Rican territory that followed
                     Nicaragua’s unlawful activities and the environmental goods and services
                     that allegedly were impaired or lost as a result of those changes.

                        5. The pleadings and reports that Costa Rica has submitted at the
                     compensation phase of this case focus on the environmental goods and
                     services that could, in theory, be provided by a wetland and on the meth-
                     odology to be used to value those goods and services. However,
                     Costa Rica offers little evidence to support its assertions regarding the
                     extent of damage or the particular goods and services that it claims to
                     have lost. When the pleadings and reports in the present phase of the
                     proceedings are considered along with evidence submitted to the Court in
                     earlier stages of the proceedings, however, it is possible to form some
                     appreciation of physical changes in Costa Rica’s territory that resulted
                     from Nicaragua’s activities and the effect of those activities on environ-
                     mental goods and services.

                        6. The Report of Ramsar Advisory Mission No. 69 of 17 December
                     2010 (Memorial of Costa Rica (Merits), Vol. IV, pp. 83‑136 (Ann. 147)),
                     submitted by Costa Rica in an earlier stage of this case, provides some
                     general information about the physical characteristics of the Humedal
                     Caribe Noreste (hereinafter “HCN”) Ramsar site in which the caños con-
                     structed by Nicaragua were located. It indicates that the total area of the
                     HCN is 75,310 hectares (ibid., p. 101), that the HCN is a wetland that
                     includes lakes, flooded forests, rivers and estuarine lagoons and that the
                     wetland is of great importance as a resting place for neotropical migra-
                     tory birds and is home to several species of salamander (ibid., p. 102). It
                     states that “[l]and use is principally given over to the development of agri-
                     cultural and livestock rearing activities, tourism and fishing” (ibid.).
                     Although Costa Rica has at times referred to the affected area as an
                     “untouched wetland” (CR 2013/24, p. 19, para. 13 (Ugalde)), the evidence
                     reveals a more nuanced picture. A 2011 Report of Costa Rica’s Ministry
                     of Environment, Energy and Telecommunications (Memorial of
                     Costa Rica (Merits), Vol. IV, p. 278 (Ann. 155)) indicates that there has
                     been an expansion of agricultural activity in the immediate vicinity of the
                     area deforested by Nicaragua in 2010, and Costa Rica’s expert

                     75




6 CIJ1133.indb 266                                                                                   29/10/18 14:12

                     87 	             certain activities (sep. op. donoghue)

                     (Dr. Thorne) acknowledged in oral proceedings in 2015 that 52 hectares
                     of flooded forest in the immediate vicinity of the 2010 caño had been
                     cleared for agricultural purposes over the last decade or so (CR 2015/3,
                     pp. 34‑35 (Thorne)).

                        7. Nicaraguan personnel constructed three caños in the HCN. The first
                     caño was excavated in 2010; the other two (western and eastern) caños
                     were dug in 2013. Costa Rica’s claim for compensation relates to the
                     2010 caño and the 2013 eastern caño only.
                        8. To construct the 2010 caño, Nicaragua cleared 5.76 hectares of land,
                     within which it cleared a total of 2.48 hectares of forested land, located in
                     three sectors of 1.67 hectares, 0.33 hectares and 0.48 hectares, respec-
                     tively. The Parties disagree about the number and age of the trees that
                     Nicaragua felled. I agree with the Court (Judgment, para. 79) that the
                     removal of trees was the most significant damage caused by the excava-
                     tion of the caños. I therefore review here the available evidence regarding
                     the extent of this damage (that is, the number and age of felled trees).

                        9. In the first of the three sectors in which trees were felled to construct
                     the 2010 caño, the Ministry of Environment, Energy and Communication
                     of Costa Rica counted 197 felled trees (Memorial of Costa Rica (Merits),
                     Vol. IV, pp. 47‑64 (Ann. 145)). Costa Rica presented evidence that
                     66 per cent of these trees were older than 50 years and 46 per cent of the
                     trees were older than 100 years (Memorial of Costa Rica on Compensa-
                     tion, Vol. I, p. 169 (Ann. 2); see also Memorial of Costa Rica (Merits),
                     Vol. I, p. 366 (App. 1); Vol. IV, pp. 60‑64 (Ann. 145)). The evidence sug-
                     gests that Nicaragua felled close to 100 additional trees in the two other
                     sectors and that the forests in those sectors were of a similar age to those
                     in the first sector (Memorial of Costa Rica (Merits), Vol. IV, pp. 267‑268
                     (Ann. 155)).

                        10. Nicaragua cleared an additional area of 0.43 hectares in construct-
                     ing the 2013 eastern caño. There apparently were some trees in this area,
                     although Costa Rica provided little information about them. At the mer-
                     its stage of this case, Costa Rica’s expert (Dr. Thorne) testified that the
                     2013 eastern caño was located on land that is much younger than is the
                     area of the 2010 caño, and that did not have mature trees (CR 2015/3,
                     p. 42 (Thorne)). Despite the distinction between the area of the 2010 caño
                     and that of the 2013 eastern caño that Dr. Thorne recognized, Costa Rica
                     uses the inventory of the 2010 caño as the basis for the portion of its com-
                     pensation claim related to the 2013 eastern caño.

                        11. Taking into account the available information, I agree with the
                     Court that the evidence establishes that Nicaragua felled approximately
                     300 trees. It did so in constructing the 2010 caño. There is no reason to
                     doubt the evidence provided by Costa Rica regarding the age of those
                     trees. For this reason, it seems appropriate to proceed on the basis that

                     76




6 CIJ1133.indb 268                                                                                     29/10/18 14:12

                     88 	             certain activities (sep. op. donoghue)

                     recovery of the area of 2.48 hectares felled in construction of the 2010 caño
                     will require 50 years. The other areas cleared to construct the 2010 caño
                     (which were not forested) and the area of 0.43 hectares cleared to
                     ­construct the 2013 eastern caño can be expected to recover more quickly.
                      The evidence indicates that there has already been significant regrowth of
                      plants other than trees.

                        12. Costa Rica bases its claim for compensation on six heads of dam-
                     age: standing timber, other raw materials, gas regulation and air quality,
                     natural hazards mitigation, soil formation and erosion control, and habi-
                     tat and nursery (biodiversity). Costa Rica claims that all of these environ-
                     mental goods and services will require a recovery period of 50 years and
                     that, taken together, they should be valued at US$2,823,111.74 (Memo-
                     rial of Costa Rica on Compensation, Vol. I, p. 149 (Ann. 1)).


                       13. In respect of two of Costa Rica’s categories (damage to natural
                     hazards mitigation and to soil formation and erosion control), I agree
                     with the Court that Costa Rica has not presented evidence establishing
                     environmental damage (Judgment, para. 74). As to the remaining four
                     heads of damages (standing timber, other raw materials, gas regulation
                     and air quality and biodiversity), the Court concludes (rather summarily)
                     that Nicaragua’s activities have “significantly affected” the provision of
                     these goods and services (ibid., para. 75). I consider that the evidence that
                     bears on this conclusion regarding the extent of damage to Costa Rica
                     deserves closer scrutiny.


                        14. Costa Rica presents a summary of its assertions regarding the
                     six heads of damage in tabular form in Table 14 of the Neotrópica Report
                     (Memorial of Costa Rica on Compensation, Vol. I, p. 146 (Ann. 1)).
                     According to Costa Rica, construction of the 2010 caño caused first-
                     year damage to all six categories of goods and services that it values, in
                     total, at approximately US$100,000. Approximately one-third of this
                     amount is based on alleged damage to soil formation and erosion control
                     and seven per cent of the claim is based on alleged damage to natural
                     hazards mitigation, both of which have been correctly rejected by the
                     Court for lack of evidence.
                        15. Of the remaining four heads of damage, two loom large in
                     Costa Rica’s claim. Damage to standing timber accounts for approxi-
                     mately 20 per cent of Costa Rica’s claim and damage to gas regulation
                     and air quality is 37 per cent of Costa Rica’s claim. The two remaining
                     heads of damage (other raw materials and habitat and nursery (biodiver-
                     sity)), taken together, account for only about two per cent of Costa Rica’s
                     claim.
                        16. There can be no doubt that the felling of trees caused significant
                     damage to standing timber. As noted above, there is a basis in the evi-

                     77




6 CIJ1133.indb 270                                                                                   29/10/18 14:12

                     89 	            certain activities (sep. op. donoghue)

                     dence to conclude that Nicaragua felled approximately 300 trees in con-
                     structing the 2010 caño and that the felled areas will take 50 years to
                     recover.
                        17. The other significant head of damage claimed by Costa Rica is gas
                     regulation and air quality. Under this head of damage, Costa Rica claims
                     almost one million US dollars, as the present value of the alleged damage
                     over 50 years (see Counter-­Memorial of Nicaragua on Compensation,
                     p. 135 (Ann. 1)). It bases this claim solely on the areas that Nicaragua
                     deforested in constructing the two caños, a combined area of 2.91 hect-
                     ares (Memorial of Costa Rica on Compensation, Vol. I, p. 146 (Ann. 1)).
                     Costa Rica does not clearly define what it means by gas regulation and
                     air quality, but the Neotrópica Report emphasizes the loss of carbon
                     sequestration capacity.



                        18. Trees and other plants play an important role in carbon sequestra-
                     tion and deforestation can contribute to climate change. As Nicaragua
                     points out, however, deforestation in one State leads to global damage to
                     the capacity for carbon sequestration. Costa Rica nonetheless claims that
                     it is entitled to compensation for the entire amount that it considers to be
                     the value of the loss of carbon sequestration capacity.

                        19. Given the weight that Costa Rica attaches to its claim for damage
                     to gas regulation and air quality services, its evidence in support of that
                     claim should have been solid. However, Costa Rica relies primarily on a
                     study authored by a graduate student that offers a valuation of damage
                     far in excess of other studies noted by Costa Rica. The evidence presented
                     by Costa Rica does not establish that Nicaragua’s deforestation of an
                     area of 2.91 hectares has had an impact on Costa Rica to the extent
                     claimed by Costa Rica. Moreover, Costa Rica’s claim that the gas regula-
                     tion and air quality services provided by the affected area have been dam-
                     aged at a level valued at almost one million US dollars must be considered
                     in light of evidence that Costa Rica had allowed the clearing of land adja-
                     cent to the 2010 caño (see paragraph 6 above), with an area (52 hectares),
                     which is almost twenty times the size of the area of 2.91 hectares on which
                     Costa Rica bases its gas regulation and air quality claim. For all of these
                     reasons, I do not find that Costa Rica has presented evidence supporting
                     the Court’s conclusion that Nicaragua’s unlawful activities “significantly
                     affected” gas regulation and air quality services. The damage to gas reg­
                     ulation and air quality that Nicaragua caused to Costa Rica is likely to be
                     small.


                       20. It is not difficult to imagine that the destruction of trees and other
                     plants and changes in water flows caused damage to the remaining two
                     heads of damage — other raw materials (which I understand to mean the

                     78




6 CIJ1133.indb 272                                                                                  29/10/18 14:12

                     90 	             certain activities (sep. op. donoghue)

                     plants other than trees that Nicaragua destroyed) and to the habitat and
                     nursery (biodiversity) of numerous species, at least in the vicinity of the
                     areas cleared by Nicaragua. As noted above, however, Costa Rica has
                     given little weight to these services in its own valuation, and the areas
                     cleared by Nicaragua make up only a tiny portion of the HCN, in which
                     other, larger areas have been cleared for agricultural purposes. In addi-
                     tion, the recovery period for plants other than trees is likely to be shorter
                     than the recovery period applicable to mature trees. These considerations
                     lead to the conclusion that the damage to habitat and nursery (biodiver-
                     sity) and other raw materials is not extensive.



                        21. I therefore conclude that Costa Rica has provided sufficient evi-
                     dence to establish that Nicaragua’s wrongful conduct caused significant
                     damage to approximately 300 trees, many of them mature, and to the
                     environmental goods and services provided by those trees, which will
                     require 50 years to recover fully (standing timber). The destruction of
                     trees and smaller plants (other raw materials) also caused a limited reduc-
                     tion in the environmental services of carbon sequestration (gas regulation
                     and air quality) and habitat and nursery (biodiversity).



                                                    B. Valuation
                       22. Valuation of damage to environmental goods and services that
                     have not been traded in a market is a matter of approximation and
                     extrapolation. Neither Party presents a methodology that is entirely satis-
                     factory. However, the approaches suggested by the Parties can assist the
                     Court in arriving at an appropriate level of compensation.

                       23. Nicaragua pointed to a number of flaws in Costa Rica’s valuation
                     methodology, leading me to conclude that Costa Rica’s methodology
                     provides only limited assistance to the Court. I note three illustrations of
                     shortcomings in that methodology:
                     (a) As Nicaragua points out, in calculating the value of standing timber,
                         Costa Rica’s methodology uses an annual value, as if each tree could
                         have been harvested each year for 50 years. Nicaragua makes a con-
                         vincing case that standing timber should be valued as a one-time loss
                         of each tree.

                     (b) To estimate the cost of lost gas regulation services (carbon sequestra-
                         tion) in the affected area, Costa Rica draws values for carbon stock
                         and annual carbon flow from a non-peer-­reviewed study by a gradu-
                         ate student, ignoring other studies with lower valuations. Costa Rica

                     79




6 CIJ1133.indb 274                                                                                   29/10/18 14:12

                     91 	             certain activities (sep. op. donoghue)

                          applies both the value of the stock and the value of the flow over a
                          50‑year recovery period, assigning one-year values of US$14,955 to
                          carbon stock and US$27 to carbon flow (Memorial of Costa Rica on
                          Compensation, Vol. I, p. 146 (Ann. 1); p. 158 (Ann. 1, App. 3)), respec-
                          tively. As Nicaragua notes, however, even assuming that carbon flow
                          is lost each year, the carbon stock of a tree is released into the atmos-
                          phere once, when the tree is felled (Counter-­Memorial of Nicaragua
                          on Compensation, para. 4.25). Because Costa Rica’s valuation is
                          based almost entirely on stock, with only a negligible value assigned
                          to flow, its methodology leads to a significant inflation of the value
                          assigned to gas regulation and air quality.




                     (c) Costa Rica states that its calculations are based on a 4 per cent “dis-
                         count rate”, which is said to account both for the present value of the
                         loss of goods and services in future years and for the rate of recovery
                         of those services over a 50‑year period. Nicaragua points out that a
                         discount rate and a recovery rate are not one and the same, and that
                         they are not typically combined into a single figure. Because
                         Costa Rica’s valuation methodology assumes natural recovery over a
                         50‑year period, a recovery rate would take into account the fact that,
                         in each successive year during the 50‑year period, the impairment of
                         goods and services decreases. A discount rate, on the other hand,
                         takes into account the time-value of money and is used to calculate
                         the present value of lost goods and services allocated to future years.
                         The higher a discount rate, the lower the present value of future-year
                         losses. Costa Rica combines both a recovery rate and a discount rate
                         (as the term is usually used) within a single 4 per cent figure and
                         appears to be applying a low discount rate and a low recovery rate,
                         thus increasing the size of its claim, without explaining the basis for
                         doing so.

                        24. I find more value in the approach that Nicaragua takes to the valu-
                     ation of damage, at least as a starting-point. To value the environmental
                     damage for which Costa Rica should be compensated, Nicaragua calls
                     attention to a Costa Rican Government “Forest Conservation Certifi-
                     cate” programme which, according to a Costa Rican official, “was cre-
                     ated for the purpose of remunerating the owner or holder [of land] for the
                     environmental services generated by conserving their forest” (Reply of
                     Costa Rica on Compensation, p. 134 (Ann. 1, App. 10)). The programme,
                     according to this official, is

                          “a mechanism used by the Costa Rican Government to monetarily
                          compensate particular forest owners for their conservation efforts,

                     80




6 CIJ1133.indb 276                                                                                    29/10/18 14:12

                     92 	             certain activities (sep. op. donoghue)

                          given the fact the society at large benefits from a variety of services
                          that impact the protection and the improvement of the environment
                          (The Forest Law refers to these services as ‘. . . greenhouse gases mit-
                          igation (fixing, reduction, sequestration, storage and absorption) pro-
                          tection of water for urban, rural or hydroelectric use, protection of
                          biodiversity for its conservation sustainable, scientific and pharma-
                          ceutical use, research and genetic improvement, protection of ecosys-
                          tems and diverse forms of life and natural scenic beauty for tourism
                          and scientific purposes.’)” (Reply of Costa Rica on Compensation,
                          p. 134.)

                        25. Thus, this programme is designed to compensate landowners who
                     preserve land that provides an array of environmental services to
                     Costa Rican society, including certain of the environmental services that
                     are at issue in the present case (greenhouse gas mitigation and the protec-
                     tion of biodiversity and ecosystems). Because the programme assigns an
                     overall value to all environmental services provided by the forested area,
                     its use as a valuation methodology does not require separate valuation of
                     each environmental service for which Costa Rica seeks compensation.

                       26. Using the highest level of compensation that Costa Rica has paid
                     under this programme, adjusted to 2017 US dollars (US$309 per hectare
                     per year), and based on a recovery period of 30 years, Nicaragua (using a
                     4 per cent discount rate) assigns a maximum present value of just under
                     US$35,000 to the environmental damage caused by its activities. (It is
                     appropriate that Nicaragua does not further reduce the amount of com-
                     pensation to take into account the rate of recovery, given that the pro-
                     gramme would appear to apply regardless of the extent of recovery in a
                     given year.)

                        27. The programme invoked by Nicaragua is, at best, an approxima-
                     tion of the value of the environmental services that the affected area pro-
                     vided to the State of Costa Rica and its population, which were damaged
                     by Nicaragua’s conduct. In two respects, Nicaragua’s methodology may
                     undervalue the services damaged by Nicaragua. First, Nicaragua bases its
                     valuation on annual payments until the damaged area recovers. Its maxi-
                     mum valuation of US$35,000 is based on a 30‑year recovery period.
                     However, the services provided by the mature forests on the 2.48 hectares
                     of land that Nicaragua deforested will be impaired during a 50‑year
                     recovery period. The compensation suggested by Nicaragua should there-
                     fore be increased to take into account the present value of annual pay-
                     ments in respect of these 2.48 hectares throughout a 50‑year recovery
                     period (i.e. by adding to the above-­mentioned US$35,000 the present
                     value of payments in years 31‑50 for 2.48 hectares at US$309 per hectare
                     (using Nicaragua’s 4 per cent discount rate)). Secondly, Costa Rica has
                     pointed out that the programme cited by Nicaragua does not apply to

                     81




6 CIJ1133.indb 278                                                                                   29/10/18 14:12

                     93 	             certain activities (sep. op. donoghue)

                     government-owned land and that the programme is not specific to wet-
                     lands. It may be that the environmental services provided by 6.19 hect-
                     ares of land in a protected wetland should be assigned a value that exceeds
                     the maximum rate that Costa Rica has previously paid in this programme.
                     Taken together, these considerations call for an increase in the valuation
                     of environmental services based on Costa Rica’s programme, perhaps in
                     the range of five to ten thousand US dollars.




                       28. There is an additional reason why the programme invoked by
                     Nicaragua does not appear to capture all of the environmental damage
                     caused by Nicaragua to Costa Rica. As described by the above-cited
                     Costa Rican official, this programme compensates landowners for the
                     value to Costa Rican society of environmental services. The programme
                     applies to land on which there has been no timber harvest during the
                     preceding two years (Reply of Costa Rica on Compensation, p. 134
                     (Ann. 1, App. 10)). Thus, the rate of compensation does not appear to
                     take into account the value of standing timber, which may or may not be
                     found on the land in each year of payment. If the Forest Conservation
                     Certificate programme is used to value the environmental damage to
                     Costa Rica, it must be supplemented by another methodology that assigns
                     a value to the 300 felled trees as standing timber.


                        29. Costa Rica’s methodology for valuing standing timber makes use
                     of the market value for timber. This is a reasonable proxy for their value,
                     despite the fact that the felled trees were not being grown for timber. As
                     noted in the Neotrópica Report, the felled trees were part of Costa Rica’s
                     “national reserves” (Memorial of Costa Rica on Compensation, Vol. I,
                     p. 128 (Ann. 1)), which could have been harvested and sold as timber.

                        30. The Neotrópica Report assigns a value of US$19,558.64 and
                     1,970.35 to the first-year standing timber losses for, respectively, the 2010
                     and 2013 eastern caños (ibid., p. 146). As it does for all of the environ-
                     mental services for which Costa Rica seeks compensation, Neotrópica
                     then applies the first-year loss value over a 50‑year recovery period, using
                     a 4 per cent “discount rate”, to reach a total loss for each environmental
                     service over that 50‑year period (Memorial of Costa Rica on Compensa-
                     tion, Vol. I, para. 3.18; pp. 134‑147 (Ann. 1); pp. 167‑171 (Ann. 2); Reply
                     of Costa Rica on Compensation, pp. 67‑69 (Ann. 1)). Using Neotrópica’s
                     methodology, Costa Rica’s total claimed compensation for standing tim-
                     ber is approximately US$462,490 (see Counter-­Memorial of Nicaragua
                     on Compensation, p. 135 (Ann. 1)). However, as noted above, I find per-
                     suasive Nicaragua’s criticisms of the methodology that Costa Rica uses to
                     arrive at this value, which appears to be premised on the assumption that

                     82




6 CIJ1133.indb 280                                                                                   29/10/18 14:12

                     94 	            certain activities (sep. op. donoghue)

                     each tree is harvested each year for 50 years. Relying on its own experts,
                     who have recalculated the value of the standing timber by changing only
                     this one element of Costa Rica’s methodology (and, arguendo, accepting
                     all other elements), Nicaragua concludes that the lost standing timber
                     should be assigned a value of approximately US$30,000.




                        31. Starting from the present value of the lost or impaired environmen-
                     tal services that Nicaragua calculates based on the Costa Rican Forest
                     Certificate programme (US$35,000), adjusted to take into account (i) a
                     50‑year recovery period for the deforested area of 2.48 hectares of mature
                     forest and (ii) the fact that the damaged area was in a protected wetland,
                     I conclude that the lost or impaired environmental services (including gas
                     regulation and air quality, habitat and nursery (biodiversity) and other
                     raw materials) should be assigned a present value of approximately
                     US$40,000 to US$45,000. This valuation should be supplemented by a
                     value for lost timber of approximately US$30,000. In total, it appears
                     that the present value of the environmental goods and services damaged
                     by Nicaragua’s unlawful conduct is in the range of US$70,000 to
                     US$75,000.


                        32. I agree with the Court that valuation of “pure” environmental
                     damage is inevitably an approximation based on just and reasonable
                     inferences. In the present case, however, the alleged damage is to a small
                     area about which the Court has made extensive inquiries over a period of
                     years. In such circumstances, a survey of the evidence regarding the extent
                     of damage to environmental goods and services would assist the Court in
                     ensuring both that the compensation that it awards provides reparation
                     to the applicant and that it does not impose punitive or exemplary dam-
                     ages on the respondent. I consider that the reasoning in the Judgment
                     does not provide a sufficient justification of the level of compensation set
                     by the Court. I have voted in favour of the amount set by the Court, but
                     have done so with some misgivings.



                             II. Costa Rica’s Claim for the Value of Restoration
                                                of the Wetland

                       33. I have voted against paragraph 157 (1) (b) awarding US$2,708.39
                     to Costa Rica for the “value for restoration of the wetland” (Memorial of
                     Costa Rica on Compensation, p. 147 (Ann. 1; Report from Fundación
                     Neotrópica)). Although the amount of compensation awarded in para-

                     83




6 CIJ1133.indb 282                                                                                  29/10/18 14:12

                     95 	            certain activities (sep. op. donoghue)

                     graph 157 (1) (b) is a miniscule part of Costa Rica’s total claim, I con-
                     sider that Costa Rica has not met its burden to prove the facts on which
                     it bases this element of its claim, and thus that the Court should have
                     rejected it.


                         34. As the Court observes (Judgment, para. 43), “active restoration
                     measures” may be warranted when natural recovery does not suffice to
                     restore the damaged environment to its prior condition. It was open to
                     Costa Rica to pursue such active measures (for example, the replanting of
                     trees) and to seek compensation for the cost of those measures.
                         35. In the Counter-­Memorial on Compensation, Nicaragua addressed
                     Costa Rica’s claim for restoration (both the claim for “restoration of the
                     wetland” and a claim for soil replacement). Nicaragua pointed out that
                     “there is no indication in the Memorial that Costa Rica has any intention
                     to carry out further restoration work” and that none of the four reports
                     that are cited by Fundación Neotrópica recommended restoration
                     ­measures beyond the construction of the dyke in 2017 (Counter-­Memorial
                      of Nicaragua on Compensation, para. 4.35; Rejoinder of Nicaragua on
                      Compensation, para. 2.3). Costa Rica could have countered these asser-
                      tions in its Reply on Compensation, but did not do so. In the absence of
                      evidence that Costa Rica intends to pursue active “restoration of the wet-
                      land” measures, I consider that the compensation to Costa Rica for
                      ­environmental damage should have been limited to compensation for
                       the value of environmental goods and services impaired or lost as a con-
                       sequence of Nicaragua’s unlawful activities.



                     (Signed) Joan E. Donoghue.




                     84




6 CIJ1133.indb 284                                                                                 29/10/18 14:12

